DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torigoe et al. (JP2017-128047).
With respect to claim 1, Torigoe et al. teaches a gimmick expression medium producing method for forming a printing layer which produces a gimmick effect for a printing medium using the printing medium having a light-transmission layer, the method comprising: 
a light-blocking layer (18a) forming step of partially covering the light-transmission layer of the printing medium to form a light-blocking layer for blocking light on the printing medium (10 and Paragraphs 0036-0039, 0041); 
a reflection picture print step of forming a reflection picture (14a) on the light-blocking layer (Paragraphs 0036-0038, 0041); and 
a gimmick print step of forming a gimmick print layer (12a, 12b) to vary color of light which passes though the light-transmission layer to produce the gimmick effect (Paragraphs 0036-0039, 0041), 
wherein in the light-blocking layer forming step, the light-blocking layer is placed on the printing medium to cover the light-transmission layer of the printing medium (Paragraphs 0036-0039) using a stripe-shaped or dot-shaped lattice pattern (dot-shaped in Paragraph 0050), 
the reflection picture (14a) and the gimmick print layer (12a, 12b) are placed in adjacent to each other by the stripe-shaped or dot-shaped lattice pattern (Figure 5, dot-shaped), and the reflection picture print step of forming the reflection picture and the gimmick print step are carried out by one step (one-pass) using common image data using a same printer (Paragraphs 0041, 0047).
With respect to claim 4, Torigoe et al. teaches the light which passes though the light- transmission layer is obtained by any one of ultraviolet light-emitting body, phosphorescence body, solvatochromic fluorescent dye, stress luminous body, retroreflective medium and natural solar light (sunlight in Paragraph 0039).
With respect to claim 9, Torigoe et al. teaches a data processing method for printing a gimmick expression medium to print a printing layer which produces a gimmick effect for a printing medium, wherein 
when print data for reflection picture print to form a reflection picture (14a) on a light-blocking layer (18a) which partially covers the printing medium (10 and Paragraphs 0036-0039, 0041), and gimmick print data (12a, 12b) for gimmick print to produce the gimmick effect are formed (Paragraphs 0036-0039, 0041), 
the print data for the reflection picture print (14a) and the gimmick print data (12a, 12b) for the gimmick print are combined in adjacent to each other into one common image data (Figure 5, Paragraphs 0036-0039) using a stripe-shaped or dot-shaped lattice pattern to form print data (dot-shaped in Paragraph 0050), and the reflection picture print (14a) and the gimmick print are carried out by one step (one-pass) using a same printer (Paragraphs 0041, 0047).
With respect to claim 11, Torigoe et al. teaches wherein a gimmick print step and a reflection picture print step are print data for a same ink-jet printing step (Paragraphs 0041, 0047).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe et al. (JP2017-128047) in view of Higaki (JP 2017-111334).
With respect to claim 2, Torigoe et al. teaches the claimed invention with the exception of a light-transmission layer of the printing medium is a layer which black-reflects under reflection light.
Higaki teaches a light-transmission layer (20) of the printing medium is a layer which black-reflects under reflection light (Paragraphs 0011-0013, 0017, 0018, 0022, 0032).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Torigoe et al. with a a light-transmission layer that is a layer which black-reflects under reflection light as taught by Higaki et al. for the purpose of reducing the amount of transmitted light however thereby providing a higher intensity of the medium.
	With respect to claim 3, Higaki et al. teaches a step of forming, between the reflection picture and the gimmick print layer, a spoiler-preventing zone (12) which black-reflects under reflection light (Paragraphs 0021, 0022).
With respect to claim 10, Higaki et al. teaches wherein print data is formed, and in the print data, a spoiler-preventing zone (12) which black-reflects under reflection light is provided between the reflection picture and the gimmick print (Paragraphs 0021, 0022).

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Torigoe et al. (JP2017-128047) in view of Takamuro (JP 2004-021129).
With respect to claim 5, Torigoe et al. teaches a gimmick print step of forming a gimmick print layer (12a, 12b) which produces the gimmick effect (Paragraphs 0036-0039, 0041), 
a light-blocking layer (18a) forming step of forming, on the printing medium (10), a light-blocking layer which partially covers the printing medium (10, Figure 5 and Paragraphs 0036-0039, 0041); 
a reflection picture print step of forming a reflection picture (14a) on the light-blocking layer (Paragraphs 0036-0038, 0041); wherein
 in the light-blocking layer forming step, the light-blocking layer is placed on the printing medium to cover a portion of the print medium (10, Figure 5 and Paragraphs 0036-0039) using a stripe-shaped or dot-shaped lattice pattern (dot-shaped in Paragraph 0050), 
the reflection picture (14a) and the gimmick print layer (12a, 12b) are placed adjacent to each other by the stripe-shaped or dot-shaped lattice pattern (Figure 5, dot-shaped), and the reflection picture print step of forming the reflection picture and the gimmick print step are carried out by one step (one-pass) using common image data using a same printer (Paragraphs 0041, 0047).
However, Torigoe et al. does not explicitly disclose a gimmick print step of forming, on the printing medium using luminous ink.  Takamuro teaches a method of printing on a printing medium using luminous ink (Paragraphs 0013, 0017, 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gimmick print step of forming taught by Torigoe et al. by using luminous ink as taught by Takamuro for the purpose of more clearly displaying and transmitting information more accurately.

5.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe et al. (JP2017-128047) in view of Takamuro (JP 2004-021129) as applied to the claims above, and further in view of Higaki (JP 2017-111334).
With respect to claim 6, Torigoe et al. teaches the claimed invention with the exception of a light-transmission layer of the printing medium is a layer which black-reflects under reflection light.  Higaki teaches a light-transmission layer (20) of the printing medium is a layer which black-reflects under reflection light (Paragraphs 0011-0013, 0017, 0018, 0022, 0032).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention taught by Torigoe et al., as modified, with a light-transmission layer that is a layer which black-reflects under reflection light as taught by Higaki et al. for the purpose of reducing the amount of transmitted light however thereby providing a higher intensity of the medium.
With respect to claim 7, Higaki et al. teaches a step of forming, between the reflection picture and the gimmick print layer, a spoiler-preventing zone (12) which black-reflects under reflection light (Paragraphs 0021, 0022).
With respect to claim 8, Torigoe et al. teaches the light which passes though the light- transmission layer is obtained by any one of ultraviolet light-emitting body, phosphorescence body, solvatochromic fluorescent dye, stress luminous body, retroreflective medium and natural solar light (sunlight in Paragraph 0039).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Faul et al. (WO02/076759) and KR102145156 teaches printed matter with expression mediums with retro-reflective layers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853